NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 7, 2016* 
                              Decided September 12, 2016 
                                             
                                        Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD A. POSNER, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge 
 
No. 15‐2355 
 
LUCIEN SCOTT McARTHUR,                          Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois. 
                                                 
      v.                                        No. 13‐cv‐1248 
                                                 
ANDREW TILDEN, et al.,                          Joe Billy McDade, 
      Defendants‐Appellees.                     Judge. 
 

                                       O R D E R 

       Lucien McArthur, an Illinois inmate, claimed in this suit under 42 U.S.C. § 1983 
that a prison physician (and other allegedly complicit defendants) violated the Eighth 
Amendment by refusing to renew a prescription for orthopedic shoes. The district court 
granted summary judgment for the defendants, and McArthur appeals.   



                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2355                                                                          Page 2 
 
        Except as noted, the evidence submitted at summary judgment is undisputed. In 
2003, before his imprisonment, McArthur had fallen from a ladder and fractured his left 
heel. He underwent surgery, including the insertion of screws into his heel. Doctors told 
McArthur that he would always have some degree of pain and would likely develop 
arthritis in his ankles, knees, and hips. In 2005, while McArthur was incarcerated at 
Stateville Correctional Center, a podiatrist prescribed “special shoes other than state‐
issued shoes.” McArthur was given orthopedic shoes, and later after he was transferred 
to Pontiac Correctional Center, doctors there ordered replacement shoes in 2008 and 
2010.     

        But in 2012, when McArthur requested a new pair of the shoes, he was refused. 
Dr. Andrew Tilden, who was employed as Pontiac’s medical director by healthcare 
provider Wexford Health Sources, promised to review McArthur’s medical file and 
evaluate his continuing need for the shoes. At his deposition McArthur said that, when 
he asked again at a follow‐up appointment, Dr. Tilden told him that “they don’t give 
them out anymore.” Dr. Tilden denies saying this. He avers that he was authorized to 
order orthopedic shoes and has done so when warranted. He testified by affidavit that 
he refused McArthur’s request for the shoes because, in his professional opinion, 
McArthur did not need them, given that he had a “strong gait,” could walk with 
“minimal discomfort,” and was not complaining of foot pain. These were signs that 
McArthur’s fracture had healed, the doctor explained, and he added that it is “not 
standard practice for patients to receive ‘orthopedic’ footwear for the remainder of their 
lives after suffering a foot fracture.”   

       Although Dr. Tilden declined to renew McArthur’s prescription for the 
orthopedic shoes, he continued to treat McArthur for his ongoing complaints of hip 
pain. McArthur had been diagnosed with osteoarthritis of the hips, and Dr. Tilden 
continued seeing him regularly for this condition. He prescribed several different 
medications and ordered that McArthur be given a low bunk.   

        In granting summary judgment for the defendants, the district court concluded 
that a jury reasonably could find that McArthur’s old foot injury constituted an 
objectively serious medical need. But, the court continued, McArthur lacked evidence 
that Dr. Tilden’s decision—discontinuing his prescription for orthopedic shoes—“fell 
outside the bounds of acceptable professional judgment.”   

        Our evaluation is de novo, Petties v. Carter, No. 14‐2674, 2016 U.S. App. LEXIS 
15524, at *6 (7th Cir., Aug. 23, amended Aug. 25, 2016) (en banc), and if we agree with the 
district court that a jury could not find that Dr. Tilden was deliberately indifferent to 
No. 15‐2355                                                                              Page 3 
 
McArthur’s foot injury, then neither could Wexford face liability. See City of Los Angeles 
v. Heller, 475 U.S. 796, 799 (1986); Pyles v. Fahim, 771 F.3d 403, 412 (7th Cir. 2014). 
Likewise, the remaining defendants—administrators who were sued on the theory that 
they contributed to the denial of McArthur’s shoes because they did not respond more 
quickly to his grievances and requests for medical records—could not have faced 
liability independently of Dr. Tilden because these defendants had deferred to his 
exercise of medical judgment. See King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012); 
Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010); Greeno v. Daley, 414 F.3d 645, 655–57 
(7th Cir. 2005). 

         In this court McArthur contends that the evidence he furnished—the earlier 
prescriptions for orthopedic or other “special” shoes, Dr. Tilden’s admission that he 
lacks specialized training in orthopedics, and his own testimony that Dr. Tilden had 
said Wexford no longer would provide orthopedic shoes—is sufficient for a jury 
reasonably to find that Dr. Tilden did not exercise medical judgment in refusing him the 
shoes. Like the district court, however, we conclude that this evidence is too 
insubstantial for a jury to decide that Dr. Tilden’s decision was “so significant a 
departure from accepted professional standards or practices that it calls into question 
whether the doctor actually was exercising his professional judgment.” See Pyles, 
771 F.3d at 409; see also Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008). At the time 
Dr. Tilden declined to authorize replacement shoes, McArthur had not complained of 
foot pain, had a “strong gait,” and could walk with minimal discomfort. Dr. Tilden 
attested that McArthur’s fracture appeared to have healed and that the standard of care 
for a heel fracture does not include a lifelong prescription for orthopedic shoes. 
McArthur submitted no medical evidence suggesting that Dr. Tilden’s decision violated 
professional standards, other than the previous doctors’ orders for orthopedic shoes. 
But physicians need not defer to another doctor’s diagnosis or treatment decisions and 
are free to make an independent medical determination so long as it is “based 
on . . . professional judgment and does not go against accepted professional standards.” 
Holloway v. Del. Cnty. Sheriff, 700 F.3d 1063, 1074 (7th Cir. 2012); see Norfleet v. Webster, 
439 F.3d 392, 393, 396–97 (7th Cir. 2006) (concluding that doctor was not deliberately 
indifferent when he did not provide inmate with soft‐soled shoes that had been 
provided at previous prison). McArthur argues that Dr. Tilden’s opinion was 
meaningless because he is not an orthopedic specialist. But he did not show that he had 
an obvious need to be referred to a podiatrist, so we cannot say that Dr. Tilden’s 
decision not to refer was an “obdurate refusal” or “blatantly inappropriate.” See Pyles, 
771 F.3d at 411–12.   
No. 15‐2355                                                                        Page 4 
 
       Finally, although McArthur contends that Dr. Tilden told him that for cost 
reasons Wexford no longer provides orthopedic shoes—a contention that we must 
accept given the litigation’s posture—this does not support McArthur’s legal position. 
Because the record does not contain any evidence suggesting that he needs special 
shoes nine years after his injury, other reasons why he might not have received them do 
not matter. 

      We have reviewed McArthur’s remaining contentions, and none has merit. 

                                                                            AFFIRMED.